EXHIBIT 23.1 Consent of Independent Auditors We hereby consent to the inclusion in this Annual Report on Form 40-F for the year ended December 31, 2014 of Teck Resources Limited of our report dated February 17, 2015, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting which appears in this Annual Report. We also consent to the incorporation by references in Teck Resources Limited’s Registration Statements on Form S-8 (File Nos. 333-140184 and 333-170840) and the Registration Statements on Form F-10/A of TeckResources Limited (File No. 333-199499) and of Teck Metals Ltd. (File No. 333-199499-01) of our report referred to above. We also consent to the reference to us under the heading “Experts” in the Registration Statements on Form F-10/A. /s/ PricewaterhouseCoopersLLP Chartered Accountants Vancouver, BC March 5, 2015
